Citation Nr: 1027808	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-10 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1970.  His awards and decorations include the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In April 2010, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a) (2009).  The requested opinion was provided in May 
2010 and has been associated with the Veteran's VA claims file.  
The appellant was afforded 60 days to provide additional argument 
or evidence, but, in a statement received June 2010, he waived 
his right to wait the remainder of the 60 days and requested that 
the Board directly proceed with the adjudication of his appeal.  


FINDINGS OF FACT

1.  The Veteran was exposed to noise in service.

2.  The Veteran has a hearing loss disability for VA purposes as 
defined by regulation.

3.  The competent and most persuasive medical opinion establishes 
a nexus between the Veteran's bilateral hearing loss and his 
military service. 

4.  The competent and most persuasive medical opinion establishes 
a nexus between the Veteran's tinnitus and his military service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).

2.  Tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. §§, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and need not be 
further considered.  

Service Connection

The Veteran contends that he suffers from bilateral hearing loss 
and tinnitus as a result of his active military service.  
Specifically, he asserts that he suffered acoustic trauma in 
service while working in the engine room, and that he has been 
suffering from chronic hearing loss and tinnitus since that time.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131 
(West 2002).  There generally must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) evidence of a nexus between the claimed in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498 (1995)).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

In addition, certain chronic diseases, including other organic 
diseases of the nervous system, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. § 1133; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. §3.385 (2009).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, as a result of a December 2007 VA audiology exam, 
the Veteran was diagnosed with bilateral sensorineural hearing 
loss as defined by VA purposes.  Moreover, he indicated that he 
experienced tinnitus, bilaterally, since 1968, and a diagnosis of 
tinnitus was rendered.  As the evidence demonstrates current 
diagnoses of bilateral hearing loss and tinnitus, the first 
element of service connection has been met.  See Hickson v. West, 
12 Vet. App. 247, 252 (1999).

As for the second requirement for service connection, that of a 
disease or injury was incurred or aggravated during service, the 
Board acknowledges that Veteran's military occupational specialty 
(MOS) was marine mechanic.  Thus, his statements of being exposed 
to engine-room noise are consistent with his military occupation.  
In addition, during the December 2007 VA examination, he also 
related that he was in combat in Vietnam, and his Form DD-214 
reflects that he is the recipient of the Combat Action Ribbon.  
In giving due consideration to the places, types, and 
circumstances of the Veteran's service, noise exposure in service 
is conceded.  See 38 U.S.C.A. § 1154(a) (2009).

Further, the Board finds that the competent evidence associates 
the Veteran's current hearing loss disability with active 
service.  Originally, the Veteran underwent a VA audiological 
examination in December 2007.  However, because of the Veteran's 
civilian employment history and post-service noise exposure, the 
VA examiner indicated that he could not resolve the issue of 
whether his hearing loss and tinnitus were related to service 
without resorting to speculation.  In April 2010, the Board 
determined that the opinion was speculative in nature and without 
clear, supporting rational, and, therefore, was of little 
probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion).  Accordingly, the claims 
file was referred to VHA for an expert medical opinion on the 
matter.  

In the requested opinion, the VHA examiner concluded that "it is 
as least as likely as not (50/50 probability) that the 
[V]eteran's bilateral hearing loss and subjective tinnitus was 
caused by exposure to noise and acoustic trauma in the Navy."  
The VHA examiner explained that the Veteran's hearing was within 
normal limits upon entrance into the Navy and that an adequate 
hearing examination was not provided at discharge, so it could 
not be ruled out that he had high frequency hearing loss in both 
ears upon separation from service.   

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical evidence 
and VHA opinion of record that is favorable to the Veteran, based 
on a rational lack of credibility or probative value.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 
Vet. App. 22, 26 (1998).  In concluding that the Veteran's 
hearing loss and tinnitus are at least as likely as not related 
to service, there is no indication that the VHA examiner was not 
fully aware of the Veteran's past medical history or that any 
relevant fact was misstated.  In this regard, the VHA examiner 
indicated that he considered the Veteran's post-service 
employment noise exposure but determined that post-service 
employment audiograms from 1986 through April 2004 revealed that 
the Veteran's audiometric thresholds remained "essential stable 
. . . across all frequencies tested," bilaterally.  Thus, the 
Board finds that he considered both occupational and military 
noise exposure prior to concluding that his hearing loss and 
tinnitus were at least as likely as not related to service.  

Moreover, as there is no contradicting medical opinion of record 
regarding the etiology of his hearing loss and tinnitus, the 
Board finds the VHA expert medical opinion to be of great 
probative value.  While the evidence is not unequivocal, it has 
nonetheless places the record in relative equipoise.

Accordingly, the Board resolves doubt in the Veteran's favor and 
finds that the evidence supports service connection for tinnitus.  
As such, the appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


